Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on July 14, 2021. Claims 1-20 are pending and presented for examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16 and 17 of prior U.S. Patent No. 11,095,593. This is a statutory double patenting rejection. See comparison table below. 
Instant Application
U.S. Patent No. 11,095,593
19. A message verification system comprising:
 a model database configured to store a mobile transmitter physical model; and 

receive receiver route data for a mobile receiver; 
receive object data for objects in the environment around the mobile transmitter; determine a viewshed for a message transmitted by the mobile transmitter responsive to the mobile transmitter physical model; 
adjust the viewshed to account for those objects which occlude view of the mobile transmitter from the mobile receiver; and 
apply a probabilistic viewing model to the viewshed and the receiver route data to determine whether the message was delivered to the mobile receiver.

a model database configured to store a mobile transmitter physical model; and 

receive receiver route data for a mobile receiver; 
receive object data for objects in the environment around the mobile transmitter; determine a viewshed for a message transmitted by the mobile transmitter responsive to the mobile transmitter physical model; 
adjust the viewshed to account for those objects which occlude view of the mobile transmitter from the mobile receiver; and 
apply a probabilistic viewing model to the viewshed and the receiver route data to determine whether the message was delivered to the mobile receiver.


Dependent claim 20 of the instant application also recites same features as claim 17 of the U.S. Patent. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.11,095,593. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are anticipated by said claims of the U.S. Patent. Claims 1, 4, 10, 15 and 16 of the instant application and claims 1 and 9  of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No. 11,095,593
1. A message verification system comprising: 

verification processing circuitry configured to: receive transmitter route data for a mobile transmitter; 
receive receiver route data for a mobile receiver; 
determine a viewshed for a message transmitted by the mobile transmitter as modeled by the mobile transmitter physical model; and 
compare the viewshed to the receiver route data to determine whether the message was delivered to the mobile receiver.

4. The message verification system of claim 1, where: 
the verification processing circuitry is further configured to: 
receive object data on a potentially obscuring object near the mobile transmitter; 
determine whether to adjust the viewshed responsive to the object data.


receive transmitter route data for a mobile transmitter; 
receive receiver route data for a mobile receiver; 
determine a viewshed for a message transmitted by the mobile transmitter as modeled by the mobile transmitter physical model; 
compare the viewshed to the receiver route data to determine whether the message was delivered to the mobile receiver; 





receive object data on a potentially obscuring object near the mobile transmitter; and 
determine whether to adjust the viewshed responsive to the object data.

storing, in a model database, a mobile transmitter physical model; and 
with verification processing circuitry: 

receiving receiver route data for a mobile receiver; 
determining a viewshed for a message transmitted by the mobile transmitter as modeled by the mobile transmitter physical model; and 
comparing the viewshed to the receiver route data to determine whether the message was delivered to the mobile receiver.

15. The method of claim 10, further comprising: determining whether the mobile receiver has processed the message after the message was delivered to the mobile receiver.

16. The method of claim 15, further comprising: receiving expected message effect characteristics; 
receiving mobile receiver behavior subsequent to the delivery of the message to the mobile receiver; and 
determining that the mobile receiver has processed the message when the mobile receiver behavior agrees with at least one expected message effect characteristic.

storing, in a model database, a mobile transmitter physical model; and 
with verification processing circuitry: 

receiving receiver route data for a mobile receiver; 
determining a viewshed for a message transmitted by the mobile transmitter as modeled by the mobile transmitter physical model; 
comparing the viewshed to the receiver route data to determine whether the message was delivered to the mobile receivers; 








receiving expected message effect characteristics; 
receiving mobile receiver behavior subsequent to the delivery of the message to the mobile receiver; and 
determining that the mobile receiver has processed the message after the message was delivered to the mobile receiver when the mobile receiver behavior agrees with at 


Dependent claims 2, 3, 5-9, 11-14, 17 and 18 of the instant application also recite similar features as of the claims 2-8, 10-15 of the U.S. Patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Davis et al “Davis”, US-PGPub No. 2009/0150489. 
As per claim 1, Davis teaches a message verification system comprising: 
a model database configured to store a mobile transmitter physical model (Paragraph(s) 90017], [0019], [0030]; using a data modeling strategy to create profiles for not only users and locations but also any device on the network and any kind of user-defined data with user-specified conditions from a rich set of possibilities such as social, spatial, temporal and logical data available about a specific user); and 
verification processing circuitry configured to: 
receive transmitter route data for a mobile transmitter (Fig. 3 – element 302 “sending users”, Paragraph(s) [0019], [0039], [0041]); 
receive receiver route data for a mobile receiver (Fig. 3 – element 302 “receiving users”, Paragraph(s) [0019], [0034]); 

compare the viewshed to the receiver route data to determine whether the message was delivered to the mobile receiver (Paragraph(s) [0064], [0119-0120]).
As per claim 2, Davis teaches the message verification system of claim 1, where: the verification processing circuitry is configured to determine that the message was delivered to the mobile receiver when the receiver route data indicates that the mobile receiver was in the viewshed when the message was transmitted (Paragraph(s) [0004], [0022], [0030]).
As per claim 3, Davis teaches the message verification system of claim 1, where: the verification processing circuitry is further configured to apply a probabilistic viewing model to determine whether the message was delivered to the mobile receiver (Paragraph(s) [0104]).
As per claim 4, Davis teaches the message verification system of claim 1, where: 
the verification processing circuitry is further configured to: 
receive object data on a potentially obscuring object near the mobile transmitter (Paragraph(s) [0005], [0063]); 
determine whether to adjust the viewshed responsive to the object data (Paragraph(s) [0039]).
As per claim 5, Davis teaches the message verification system of claim 4, where: 
the verification processing circuitry is further configured to: 
reduce the viewshed by removing the potentially obscuring object it occludes view of the mobile transmitter from the mobile receiver (Paragraph(s) [0063]);
As per claim 6, Davis teaches the message verification system of claim 1, where: 
the verification processing circuitry is further configured to: 
determine whether the mobile receiver has processed the message after the message was delivered to the mobile receiver (Paragraph(s) [0120]).
As per claim 8, Davis teaches the message verification system of claim 1, where: the verification processing circuitry is further configured to: determine that the receiver route data is too sparse, and in 
As per claim 9, Davis teaches the message verification system of claim 1, where: the message verification system further comprises a communication interface configured to communicate with external data sources (Paragraph(s) [0039], [0119]); and 
the verification processing circuitry is further configured to: determine that the receiver route data is too sparse, and in response, request supplemental receiver route data from an external data source through the communication interface (Paragraph(s) [0005], [0072], [0119]).
Claims 10-15 are rejected under the same rationale as claims 1-6. 
Claim 17 is rejected under the same rationale as claim 8. 
Claim 18 is rejected under the same rationale as claim 9. 

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454